           Case 4:19-cv-00264-JST Document 54 Filed 12/10/20 Page 1 of 3




 1 BROWNE GEORGE ROSS
   O’BRIEN ANNAGUEY & ELLIS LLP
 2 Keith J. Wesley (State Bar No. 229276)
     kwesley@bgrfirm.com
 3 Matthew L. Venezia (State Bar No. 313812)
     mvenezia@bgrfirm.com
 4 Serli Polatoglu (State Bar No. 311023)
     spolatoglu@bgrfirm.com
 5 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 6 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
 7
   Attorneys for Plaintiff
 8 ATARI INTERACTIVE, INC.

 9                                   UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,,                             Case No. 4:19-cv-00264-JST
                                                         [Related to Case Nos. 3:18-cv-03843-JST;
13                     Plaintiff,                        3:18-cv-04115; 4:18-cv-04949-JST; and 4:18-
                                                         cv-03451-JST]
14               vs.
                                                         Hon. Jon S. Tigar
15 OOSHIRTS, INC.,
                                                         JOINT STIPULATION OF DISMISSAL
16                     Defendant.                        WITH PREJUDICE
17
                                                         Pretrial Conf.:      February 26, 2021
18                                                       Trial Date:          March 29, 2021

19
20

21

22

23

24

25

26

27

28

     1713255.1                                                              Case No. 4:19-cv-00264-JST
                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
           Case 4:19-cv-00264-JST Document 54 Filed 12/10/20 Page 2 of 3




 1               Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Atari

 2 Interactive, Inc. hereby dismisses with prejudice its claims against Defendant ooShirts, Inc. As

 3 evidenced by the signatures of counsel below, the parties have stipulated to the dismissal

 4 referenced herein.

 5 DATED: December 10, 2020                         BROWNE GEORGE ROSS
                                                    O’BRIEN ANNAGUEY & ELLIS LLP
 6                                                      Keith J. Wesley
                                                        Matthew L. Venezia
 7
                                                        Serli Polatoglu
 8
                                                    By:         /s/Matthew L. Venezia
 9                                                              Matthew L. Venezia
10                                                  Attorneys for Plaintiff
                                                    ATARI INTERACTIVE, INC.
11

12 DATED: December 10, 2020                         MURPHY, PEARSON, BRADLEY & FEENEY
                                                       Keith G. Adams
13                                                     Thomas F. Mazzucco
14
                                                    By:         /s/Keith G. Adams
15                                                              Keith G. Adams
                                                                Thomas F. Mazzuco
16                                                  Attorneys for Plaintiff
                                                    OOSHIRTS, INC.
17

18
   Filer’s Attestation: Pursuant to L.R. 5-1(i)(3) regarding signatures, Matthew L. Venezia hereby
19 attests that concurrence in the filing of this document has been obtained from all other signatories
   identified above.
20

21

22

23                                                  By:          /s/ Matthew L. Venezia
                                                                 Matthew L. Venezia
24

25

26

27

28

     1713255.1                                                               Case No. 4:19-cv-00264-JST
                                                       -1-
                                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
           Case 4:19-cv-00264-JST Document 54 Filed 12/10/20 Page 3 of 3




 1                                         CERTIFICATE OF SERVICE
 2               I hereby certify that on this 10th day of December, 2020, I electronically filed the

 3 foregoing JOINT STIPULATION OF DISMISSAL WITH PREJUDICE with the Clerk of the

 4 Court using the CM/ECF system which will send notification of such filing to the following:

 5                                                   SERVICE LIST
 6                                      Atari Interactive, Inc. v. Ooshirts, Inc.
                                 USDC, Northern District – Case No. 3:19-cv-00264-JST
 7
                  Keith G. Adams, Director                            Attorneys for Defendant Ooshirts,
 8                Tim Halloran                                        Inc.
                  MURPHY PEARSON BRADLEY
 9                  & FEENEY
                  550 South Hope Street, Suite 650
10                Los Angeles, CA 90071
                  Office: 213-327-3500 x3507
11                Direct: 213-327-3507
                  Fax: 213-627-2445
12                Email: KAdams@MPBF.com
                          THalloran@MPBF.com
13
                  Thomas F. Mazzucco
14                MURPHY PEARSON BRADLEY
                    & FEENEY
15                580 California Street, 11th Floor
                  San Francisco, CA 94104
16                Tel: (415)788-1900
                  Direct: (213)327-3507
17                Fax: (415)393-8087
                  Email: TFMazzucco@MPBF.com
18

19
20

21
                                                           Andrea A. Augustine
22

23

24

25

26

27

28

     1713255.1                                                               Case No. 4:19-cv-00264-JST
                                                       -2-
                                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
